Case 1:19-cv-02126-CFC Document 21 Filed 03/02/21 Page 1 of 13 PageID #: 831




                IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF DELAWARE

PHYLLIS BENNETT, et al.,

            Plaintiffs,

      V.
                                              Civ. No. 19-2126-CFC
TEVA PHARMACEUTICALS USA, INC.
& DOES 1-50,

            Defendants.



Raeann Warner, Jacobs & Crumplar, P.A., Wilmington, DE; Alan M. Mansfield,
Consumer Law Group of California, San Diego, CA; Chris W. Cantrell, Cantrell
Law Firm, Chula Vista, CA; E. Kirk Wood, Wood Law Firm, Birmingham, AL.
Attorneys for Plaintiffs

Karen E. Keller, John W. Shaw, and Nathan R. Hoeschen, Shaw Keller LLP,
Wilmington, DE; Glenn S. Kerner, Nilda M. Isidro, and Carla R. Karp, Goodwin
Procter LLP, New York, NY. Attorneys for Defendants.


                          MEMORANDUM OPINION




March 2, 2021
Wilmington, Delaware
Case 1:19-cv-02126-CFC Document 21 Filed 03/02/21 Page 2 of 13 PageID #: 832




                              CONN~            ,   i TE~          DISTRICT JUDG

      Plaintiffs are 129 individuals who allege that they, their spouses, or their

related decedents were injured after being prescribed and ingesting amiodarone to

treat atrial fibrillation. Plaintiffs have sued Teva Pharmaceuticals USA, Inc., a

maker and seller of amiodarone, and 50 unidentified Does. All 129 Plaintiffs

allege six causes of action under Delaware law: " Strict Products Liability - Failure

to Warn" (Count I); "Negligence - Failure to Warn" (Count II); "Negligence -

Marketing and Sale" (Count III); "Negligence Per Se" (Count IV); "Strict Liability

- Manufacturing Defect" (Count V); and "Fraud and Deceit" (Count VI). D.I. 1 ,r,r

184-241. Six Plaintiffs also allege a wrongful death claim (Count VII). D.I. 1 ,r,r

241-247

      Pending before me is Teva's motion to dismiss the Complaint pursuant to

Federal Rule of Civil Procedure l 2(b )(6). D.I. 6.

                                          I.

      The Food, Drug, and Cosmetic Act (FDCA), 21 U.S.C. § 301 et seq. ,

prohibits a manufacturer from distributing a new drug without first obtaining the

approval of the Food and Drug Administration (FDA). 21 U.S.C. § 355(b)(l). The

FDA will approve a new (that is, brand-name) drug only if it determines after

reviewing the manufacturer's New Drug Application (NDA) that the drug "meets



                                          2
Case 1:19-cv-02126-CFC Document 21 Filed 03/02/21 Page 3 of 13 PageID #: 833




the statutory standards for safety and effectiveness, manufacturing and controls,

and labeling." 21 C.F.R. § 314.105(b) (2020).

       Once the FDA has approved a manufacturer's brand-name drug, another

company may seek permission to market a generic version of the drug pursuant to

what are commonly called the Hatch-Waxman Amendments to the Food, Drug,

and Cosmetic Act. Pub. L. No. 98-147, 98 Stat. 1585 (1984). Those amendments

allow a generic competitor to file an abbreviated new drug application (ANDA) to

obtain FDA approval. The ANDA is called "abbreviated" because the generic

drug applicant does not need to show with independent (and costly) evidence such

as clinical trial results that its drug is safe and effective. Instead, the generic

applicant can piggyback on the safety and efficacy showing made by the brand

manufacturer so long as it can demonstrate that its generic drug is the equivalent of

the brand-name drug. To gain approval, "[a] generic drug application must also

show that the safety and efficacy labeling [it] propose[s] ... is the same as the

labeling approved for the brand-name drug." PL/VA, Inc. v. Mensing, 564 U.S.

604, 612-13 (2011) (internal quotation marks, and brackets omitted) (citing 21

U.S.C. § 355G)(2)(A)(v)). Once approval is gained and the generic drug is on the

market, the generic manufacturer must maintain the labeling approved by the FDA.

Id. at 613-21.




                                            3
Case 1:19-cv-02126-CFC Document 21 Filed 03/02/21 Page 4 of 13 PageID #: 834




       The FDA' s labeling regulations include a requirement that the manufacturer

make available to distributors, packers, and authorized dispensers of the drug

"sufficient numbers" of "Medication Guides" to distribute to each patient with

each prescription. 21 C.F.R. § 208.24. The content, format, and even the "tone"

and font size of a Medication Guide are governed by detailed regulations issued by

the FDA. See 21 C.F.R. § 208.20. A Medication Guide must contain, among other

things, a "nontechnical, understandable" explanation of the approved uses of the

drug and its risks and side effects. Id.

      Teva makes and sells amiodarone, the generic version of Cordarone®, a

brand-name drug manufactured by Wyeth Pharmaceuticals, Inc. The FDA

approved Cordarone® only for use as a "drug of last resort" by patients suffering

from life-threatening ventricular fibrillation and ventricular tachycardia. D.I. 1 ,r,r

102-103. The FDA did not approve and has never approved the use of Cordarone®

for the treatment of atrial fibrillation, a rhythm condition of the atrial chambers of

the heart. D.I. 1 ,I 103.

      Although the FDCA generally prohibits manufacturers from marketing a

drug for an unapproved or "off-label" use, doctors are free to prescribe a drug for

off-label use if they deem it medically appropriate for a patient. In re Schering

Plough Corp. lntron/Temodar Consumer Class Action, 678 F.3d 235, 239-40 (3d

Cir. 2012). Plaintiffs allege here that they, their spouses, or their related decedents


                                           4
Case 1:19-cv-02126-CFC Document 21 Filed 03/02/21 Page 5 of 13 PageID #: 835




were injured or died after taking amiodarone prescribed by a doctor for off-label

treatment of non-life-threatening atrial fibrillation.

       In their brief filed in opposition to Teva's motion, Plaintiffs provide this

helpful summary of the sprawling, repetitive, and at times vague allegations set

forth in their 313-page Complaint:

                The complaint alleges in detail how [Teva] violated its
                state-law duty to adequately warn of the true indicated
                uses and complications associated with Amiodarone by,
                inter alia, failing to provide Medication Guides in proper
                form to distributors or patients' pharmacies, with the result
                that Plaintiffs did not receive the FDA-required guides.
                [Teva] also failed to report all adverse events to the FDA
                (the only way to warn doctors fully). Finally, Plaintiffs
                allege that [Teva] misrepresented Amiodarone, either
                directly or through omission, as safe to prescribe for atrial
                fibrillation ("a-fib") through [medical reference] apps
                such as Epocrates and PDR and in other communications.

D.I. 13 at 1.

                                             IL

      Teva makes numerous arguments in support of its motion to dismiss and

asks in the alternative that I stay the case. I need address only Teva's first

argument-that Plaintiffs' strict liability, negligence, and fraud claims are

preempted by federal law.

       Section 337(a) of the FDCA provides that all "proceedings for the

enforcement, or to restrain violations, of th[ e] [FDCA] shall be by and in the name

of the United States." 21 U.S.C. § 337(a). In Buckman Company v. Plaintiffs'

                                             5
Case 1:19-cv-02126-CFC Document 21 Filed 03/02/21 Page 6 of 13 PageID #: 836




Legal Committee, 53 l U.S. 341,349 n.4 (2001), the Supreme Court held that this

provision "leaves no doubt that it is the Federal Government rather than private

litigants who are authorized to file suit for noncompliance" with the FDCA.

Accordingly, when a plaintiffs state-law tort claims "exist solely by virtue of the

FDCA," the claims are preempted and barred by federal law. Id. Such claims

include "state-law fraud-on-the FDA claims," as these claims "inevitably conflict

with the FDA's responsibility to police fraud consistently with the

Administration's judgment and objectives." Id. at 350.

      As Plaintiffs acknowledge in their briefing, their strict liability, negligence

and fraud claims are based on three theories: (1) Teva failed to make available

Medication Guides in proper form to distributors of amiodarone; (2) Teva failed to

report to the FDA adverse events associated with the use of amiodarone; and (3)

Teva engaged in or benefitted from the misleading off-label promotion of

amiodarone for treatment of non-life-threatening atrial fibrillation. D.I. 13 at 1.

Plaintiffs acknowledge in the Complaint and their briefing that all three theories

are premised on alleged violations of the FDCA or regulations promulgated

pursuant to the FDCA. See D.I. 1 ,I 116 (noting that the FDA has mandated

pursuant to 21 C.F.R. §§ 208.l(c) and 208.24(c) "that the warnings included in the

Medication Guides also go directly to the distributors"); D.I. 1 ,I 191 (noting that

the FDA requires manufacturers to use the Adverse Events Reporting System to


                                           6
Case 1:19-cv-02126-CFC Document 21 Filed 03/02/21 Page 7 of 13 PageID #: 837




report all serious injuries related to Amiodarone use); D.I. 1 ,r 105 (noting that "it

is unlawful" under 21 U.S.C. §§ 33 l(d), 352(f), and 355, "for a manufacturer to

promote any drug for a use not described in the approve labeling of the drug"); D.I.

13 at 3 (discussing how distribution and content requirements for Medication

Guides are established by federal regulations promulgated under the FDCA); D.I.

13 at 10 (noting that federal law required Teva to report adverse events to the

FDA).

        Plaintiffs argue, however, that their claims are not barred by Buckman

because the claims do not exist solely by virtue of the FDCA. According to

Plaintiffs, Teva's alleged failures to provide sufficient numbers of Medication

Guides in proper form and to report adverse events to the FDA and its complicity

in a fraudulent campaign to promote the off-label use of amiodarone to treat atrial

fibrillation constitute "breach[es] of pre-existing state duties." D.I. 13 at 5.

Plaintiffs say those duties originate in a Delaware statute that prohibits the making

and selling of misbranded drugs (16 Del. Code§§ 3302 and 3308(4)) and section

388 of the Restatement (Second) of Torts. D.I. 13 at 5.

        The express terms of Delaware's misbranding statute contradict Plaintiffs'

assertion that the duties imposed by that statute predate or exist independent of the

FDCA. Section 3302 of Title 16 of the Delaware Code prohibits the manufacture

or sale of "misbranded" drugs. Section 3308(4) provides that "a drug is deemed to


                                           7
Case 1:19-cv-02126-CFC Document 21 Filed 03/02/21 Page 8 of 13 PageID #: 838




be misbranded ... [i]f it is included in the definition of misbranding in the Federal

Food, Drug and Cosmetic Act [21 U.S.C. § 301 et seq.])." Accordingly, a private

cause of action based on section 3302 is prohibited by§ 337(a) and preempted

under Buckman.

         Section 3 88 of the Restatement subjects a supplier of chattel to liability for

failure to provide adequate warnings of dangers associated with the chattel's

intended uses. D.I. 13 at 5. 1 Delaware's Supreme Court expressly "embrace[d]"

section 388 as Delaware law in Ramsey v. Georgia S. Univ. Advanced Dev. Ctr.,

189 A.3d 1255, 1273 (Del. 2018). But neither section 388 nor any other Delaware

law cited by Plaintiffs refers to, let alone imposes an obligation on drug



1
    Under section 388, a direct or indirect supplier of chattel is liable for

         physical harm caused by the use of the chattel in the manner for
         which and by a person for whose use it is supplied, if the
         supplier

                (a)     knows or has reason to know that the chattel is or
                is likely to be dangerous for the use for which it is
                supplied,and

                (b) has no reason to believe that those for whose use the
                chattel is supplied will realize its dangerous condition,
                and
                (c) fails to exercise reasonable care to inform them of its
                dangerous condition or of the facts which make it likely
                to be dangerous.

Restatement (Second) of Torts§ 388 (Am. L. Inst. 1965).
                                              8
Case 1:19-cv-02126-CFC Document 21 Filed 03/02/21 Page 9 of 13 PageID #: 839




manufacturers to distribute, Medication Guides. On the contrary, the Medication

Guide is a creature of the FDA. As the Complaint itself notes, the requirement that

drug manufacturers distribute Medication Guides arises from-and only from-21

C.F.R. § 208.24, a regulation promulgated by the FDA pursuant to the FDCA. See

D.I. 1 ,r 93. 2 Thus, to the extent Plaintiffs' claims are based on an alleged failure to

distribute Medication Guides, the claims are preempted and barred by§ 337(a) and

Buckman. McDaniel v. Upsher-Smith Laboratories, Inc., 893 F.3d 941, 944 (6th

Cir. 2018); Frei v. Taro Pharmaceuticals U.S.A., Inc., 443 F. Supp. 3d 456, 468

(S.D.N.Y. 2020).

      Section 388 also says nothing about an obligation to report adverse events to

the FDA. Such an obligation, to the extent it exists, would arise from the FDA's

own regulations. (Neither party cites a statute or regulation that imposes an

obligation to report adverse events, but both parties state that federal law imposes

such an obligation on drug manufacturers. D.I. 11101; D.I. 13 at 10; D.I. 8 at 7-

8.) But in any event, a claim based on a failure to report adverse events to the



2
  Plaintiffs allege in paragraph 93 of the Complaint that Teva's legal duties
included "ensuring the FDA required[-]Medication Guide meets the requirements
set out in 21 C.F .R. §208.20 and ensuring the Medication Guide is distributed to
pharmacies and patients in compliance with 21 C.F.R. §208.24." D.I. 1 ,r 93. To
be clear, neither§ 208.24 nor any other federal regulation requires drug
manufacturers to distribute Medication Guides to patients. As noted above, §
208.24 requires drug manufacturers to distribute Medication Guides to
"distributors, packers, and authorized dispensers."
                                           9
Case 1:19-cv-02126-CFC Document 21 Filed 03/02/21 Page 10 of 13 PageID #: 840




FDA would constitute a fraud-on-the FDA claim that Buckman expressly held is

preempted by§ 337(a). Accordingly, to the extent Plaintiffs' claims are based on

alleged failures by Teva to report adverse events to the FDA, the claims are barred

by§ 337(a) and Buckman.

      To the extent Plaintiffs' claims are based on the content of the Medication

Guides and information about off-label use of amiodarone in the medical reference

apps Epocrates and PDR, the claims are preempted under the Supreme Court's

decision in PL/VA, Inc., v. Mensing, 564 U.S. 604 (2011). As the Court explained

in Mutual Pharmaceutical Co. v. Bartlett, 570 U.S. 472 (2013), Mensing "held that

state failure-to-warn claims [against generic manufacturers] were pre-empted by

the FDCA because it was impossible for drug manufacturers like [the defendant in

Mensing] to comply with both the state-law duty to label their products in a way

that rendered them reasonably safe and the federal-law duty not to change their

drugs' labels." Id. at 488 (citing Mensing, 564 U.S. at 617-19). Plaintiffs allege in

their Complaint that the Medication Guides and the information provided about

amiodarone in Epocrates and PDR constitute labeling. See D.I. 1 ,r 116 (alleging

that "[f]ailure by [Teva] to provide the Medication Guide and to ensure its

distribution in accordance with the requirements applicable to [Teva] results in the

distribution of a mislabeled drug[.]"); D.I. 1 ,r 112 (alleging that "the information

about a particular drug in Epocrates or the PDR is also considered 'labeling' under


                                          10
Case 1:19-cv-02126-CFC Document 21 Filed 03/02/21 Page 11 of 13 PageID #: 841




21 U.S.C. § 321(m) and as such cannot be false or misleading."). Accordingly,

Plaintiffs' state-law claims based on Teva's alleged actions and failures with

respect to the Medication Guides, Epocrates, and the PDR are preempted under

Mensing.

      In an apparent attempt to escape preemption under Mensing, Plaintiffs argue

that they "do not seek a label change." D.I. 13 at 5. But this assertion cannot be

squared with Plaintiffs' allegation that Teva's failure to report adverse events

constituted a failure to warn under section 388 of the Restatement. See D.I. 13 at

11. If proven to be true, that allegation necessarily means that the warnings in the

Medication Guides, Epocrates, and the PDR-wamings that Plaintiffs themselves

define in their Complaint as constituting labeling, see D .I. 1 ,r,r 112, 116-were

inadequate because they did not reflect adverse events. If a claim depends on an

allegation of inadequate labelling, it does seek a label change and it is preempted

under Mensing.

      Finally, Plaintiffs argue that in Wyeth v. Levine, 555 U.S. 555 (2009) the

Supreme Court "held that Buckman preemption would not preclude state-law,

failure-to-warn claims like the claims at issue here." D.I. 13 at 7. Wyeth, however,

was decided before Mensing and it involved a brand manufacturer, not a generic

manufacturer. As the Court explained in Mensing, the "federal statutes and

regulations that apply to brand-name drug manufacturers are meaningfully


                                          11
Case 1:19-cv-02126-CFC Document 21 Filed 03/02/21 Page 12 of 13 PageID #: 842




different than those that apply to generic drug manufacturers." 564 U.S. at 625.

The Court in Wyeth held that a state tort-law failure-to-warn claim against a brand-

name manufacturer is not preempted because it is possible for a brand

manufacturer to comply with both federal and state law since FDA regulations

allow brand manufacturers to strengthen unilaterally the warnings on their labels

without prior FDA approval. 555 U.S. at 572-73; see also Mensing, 564 U.S. at

624-25 (discussing Wyeth). Generic manufactures, however, are prohibited by

federal law from changing their labels to meet state-law warning requirements.

Mensing, 564 U.S. at 614-19. For that reason, state-law failure-to-warn claims

based on inadequate labeling are preempted against generic manufacturers, as it

would be "impossible for [them] to comply with both their state-law duty to

change the label and their federal-law duty to keep the label the same." Id. at 618.


                                         III.

      Because Counts I through VI are preempted, I will grant Teva's motion to

dismiss them. It is undisputed that the wrongful death claim alleged in Count VII

is a "derivative claim" premised entirely on Counts I through VI. D.I. 13 at 20 n.7.

Accordingly, I will also dismiss it. Deuley v. DynCorp Int'/, Inc., 8 A.3d 1156,

1165 (Del. 2010) ( dismissing derivative wrongful death claim where underlying

claims failed).



                                         12
Case 1:19-cv-02126-CFC Document 21 Filed 03/02/21 Page 13 of 13 PageID #: 843




      Plaintiffs asked in their answering brief for leave to amend in the event I

"conclude[d] that any of [their] allegations are insufficiently pleaded." D.I. 13 at

20. Having concluded that the claims fail as a matter of law because they are

preempted by federal law, I find that leave to amend would be futile and therefore

will dismiss the Complaint with prejudice.

      The Court will issue an Order consistent with this Memorandum Opinion.




                                          13
